Citation Nr: 0934546	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-20 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously diagnosed, including as depression and as 
posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1966 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2008 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

At the hearing, the Veteran submitted additional evidence in 
support of his claim and waived the right to have the 
evidence initially considered by the RO.  38 C.F.R. § 
20.1304(c).

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran seeks service connection for a psychiatric 
disorder, which has been variously diagnosed as depression 
and as posttraumatic stress disorder.  

As the psychiatric diagnoses arise from the same symptoms for 
which the Veteran seeks benefits, the diagnoses do not relate 
to entirely separate claims not yet filed by the Veteran.  
Rather, the diagnoses need to be considered to determine the 
nature of the Veteran's current condition relative to his 
claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (Veteran 
had neither the legal nor medical knowledge to narrow the 
universe of his claim or his current condition and the claim 
must rather be considered a claim for any mental 
disability.).


The Veteran was assigned to the 61st Assault Helicopter 
Company in Vietnam.  The Veteran testified that shortly after 
arriving in Vietnam a helicopter crew from his unit was lost 
when their helicopter crashed into the side on a mountain 
during bad weather, that during TET 1968 his unit at LZ 
English, Bong Son, was attacked and he flew over 30 hours on 
combat operations, and that in November 1968 he was on 
helicopter that lost its tail rotor and crashed. 

The Veteran has submitted an unofficial unit history, which 
refers to the helicopter crash into the side on a mountain in 
January 1968.  The history also places the unit at LZ 
English, Bong Son, beginning in February 1968, during TET 
1968. 

As the development of the claim is incomplete as to the 
diagnosis of posttraumatic stress disorder, the case is 
REMANDED for the following action:

1. Ensure VCAA notice on the claim of 
service connection for posttraumatic 
stress disorder. 

2. Obtain the Veteran's service 
personnel records.  If the record does 
not exist or additional efforts to 
obtain the file would be futile, notify 
the Veteran in accordance with 38 
C.F.R. § 3.159(e).

3. Ask the proper Federal custodian of 
the records for the United States Army 
for: 

a). The unit history or Lessons 
Learned/Operating Reports (LL/OR) 
of the 61st Assault Helicopter 
Company, 10th Combat Aviation 
Battalion, from January 1968 to 
November 1968, documenting the 
fatal helicopter crash on January 
1, 1968;  the enemy attacks at LZ 
English at Bong Son, beginning in 
February 1968, during TET 1968; 
and the helicopter crash in 
November 1968. 

b). The incident report or the 
official investigated report, of 
the 61st Assault Helicopter 
Company, 10th Combat Aviation 
Battalion, pertaining to the fatal 
helicopter crash on January 1, 
1968, and the helicopter crash in 
November 1968.  

c). The morning reports of the 
61st Assault Helicopter Company, 
10th Combat Aviation Battalion, 
for January 1968, documenting 
casualties on January 1, 1968. 

If the records do not exist or 
additional efforts to obtain the file 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

4. After the above development is 
completed, afford the Veteran a VA 
examination to determine whether it is 
at least as likely as not that the 
Veteran has depression or other 
psychiatric disorder associated with 
service or posttraumatic stress 
disorder associated with an in-service 
stressor. 

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

The claims folder should be made 
available to the examiner for review.



5. After the claim has been fully 
developed, adjudicate the claim of 
service connection for psychiatric 
disorder, including posttraumatic 
stress disorder.  If the benefit sought 
remains denied, furnish the Veteran and 
his representative a supplemental 
statement of the case and return the 
case to the Board 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




